DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 16, 2020, has been entered.
 
3.	 Claim 1 has been amended. Claims 2-3 have been cancelled. Claims 8-12 have been added as new. Therefore, Claims 1 and 4-12 are pending in this office action. 

4. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on July 16, 2020.

Claim Rejections - 35 USC § 103
5.	The rejection of Claims 1 and 3-7 under 35 U.S.C. 103 as being unpatentable over Kose et al. (US 2013/0236783 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 6-7 of the Remarks dated October 16, 2020.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kose et al. (US 2013/0236783 A1) in view of Hiruta et al. (JP 2001-035495 A).
With regard to Claim 1, Kose et al. disclose a positive electrode mixture for a secondary battery, comprising: a positive electrode active material; a binder (paragraphs 0025-0026); and an organic acid, called a pH regulator (paragraph 0058), wherein the positive electrode active material comprises a lithium nickel complex oxide having a layered crystal structure represented by LiαNixM1-xO2, where 0<α≤ 1.15, 0.2≤x≤0.9, and M is Co and Al (paragraphs 0026-0029- LiNi0.75Co0.15Al0.1O2), the binder comprises a vinylidene fluoride-based polymer (paragraphs 0035-0036), and the pH (A) of the solution is preferably 10-13 (paragraph 0026), which meets the claimed limitation of 8.9 or more and 12.5 or less and when a solution prepared by suspending the 
The recitation, “the pH (A) of the solution is a pH value of a supernatant liquid obtained by adding 100 cm3 of water and 2 g of the positive electrode active material then mixing for five minutes, and then leaving for thirty seconds, the pH (A) being measured at 27 °C”, is considered a product-by-process limitation. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Hiruta et al. disclose a positive electrode paste composition for a lithium secondary battery, comprising a positive electrode active material consisting of lithium-nickel series compound oxide having a stratified crystalline structure (paragraphs 0015-0016; See Abstract), a conductive substance to give conductivity to the active material (paragraph 0017; See Abstract), a vinylidene fluoride-based polymer binder (paragraph 0009), and an organic acid selected from the group consisting of oxalic acid, malonic 
With regard to Claim 4, Kose et al. disclose wherein the organic acid is at least one selected from the group consisting of malelic acid, succinic acid, and phthalic acid (paragraph 0058). 
With regard to Claim 5, Kose et al. further disclose a conductive auxiliary agent (paragraph 0054). 
With regard to Claim 6, Kose et al. disclose a method for manufacturing a positive electrode for a secondary battery, comprising a step of applying a positive electrode mixture for a secondary battery noted above onto a positive electrode current collector (paragraph 0059; See Claim 9). 
With regard to Claim 7, Kose et al. disclose a method for manufacturing a secondary battery, comprising: manufacturing a positive electrode for a secondary battery by a method noted above; and assembling the secondary battery comprising the 
With regard to Claim 8, Kose et al. disclose a positive electrode mixture for a secondary battery, comprising: a positive electrode active material; a binder (paragraphs 0025-0026); and an organic acid, called a pH regulator (paragraph 0058), wherein the positive electrode active material comprises a lithium nickel complex oxide having a layered crystal structure represented by LiαNixM1-xO2, where 0<α≤1.15, 0.4≤x<0.8.5, and M is at least one selected from the group consisting of Co, Mn, Mg and Al (paragraphs 0026-0029), the binder comprises a vinylidene fluoride-based polymer (paragraphs 0035-0036), and the pH (A) of the solution is preferably 10-13 (paragraph 0026), which meets the claimed limitation of 8.9 or more and 12.5 or less and when a solution prepared by suspending the positive electrode active material in pure water has a pH of A. Kose et al. do not specifically disclose a content of the organic acid per 100 parts by mass of the positive electrode active material is B parts by mass, A and B satisfy the following expression (1): 30 x B + 5 ≤ A ≤ 30 x B + 10, and the content (B) of the organic acid per 100 parts by mass of the positive electrode active material is 0.03 parts by mass or more and 0.20 parts by mass or less.
The recitation, “the pH (A) of the solution is a pH value of a supernatant liquid obtained by adding 100 cm3 of water and 2 g of the positive electrode active material then mixing for five minutes, and then leaving for thirty seconds, the pH (A) being measured at 27 °C”, is considered a product-by-process limitation. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even though product-by-process claims are limited by and 
Hiruta et al. disclose a positive electrode paste composition for a lithium secondary battery, comprising a positive electrode active material consisting of lithium-nickel series compound oxide having a stratified crystalline structure (paragraphs 0015-0016; See Abstract), a conductive substance to give conductivity to the active material (paragraph 0017; See Abstract), a vinylidene fluoride-based polymer binder (paragraph 0009), and an organic acid selected from the group consisting of oxalic acid, malonic acid, succinic acid, glutaric acid, and phthalic acid, in the amount of 0.1 part by weight or more and 3 parts by weight or less with respect to 100 parts by weight of the positive electrode active material (paragraphs 0020-0021), which meets the claimed limitation of 0.03 parts by mass or more and 0.20 parts by mass or less per 100 parts by mass of the positive electrode active material in the positive electrode mixture. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the content (B) of the organic acid per 100 parts by mass of the positive electrode active material to be 0.03 parts by mass or more and 0.20 parts by mass or less in the positive electrode mixture of Kose et al., because Hiruta et al. teach that the organic acid plays a role in strengthening the binding force between the positive electrode active material particles, the binder, and current collector of the battery, increases battery capacity and increases battery performance (paragraph 0020). Therefore, the combination of Kose et al. and Hiruta et al. fulfill the relationship of A and B satisfying the following expression: 30 x B + 5 ≤ A ≤ 30 x B + 10.
With regard to Claim 9, Kose et al. disclose wherein the organic acid is at least one selected from the group consisting of malelic acid, succinic acid, and phthalic acid (paragraph 0058). 
With regard to Claim 10, Kose et al. further disclose a conductive auxiliary agent (paragraph 0054). 
With regard to Claim 11, Kose et al. disclose a method for manufacturing a positive electrode for a secondary battery, comprising a step of applying a positive electrode mixture for a secondary battery noted above onto a positive electrode current collector (paragraph 0059; See Claim 9). 
With regard to Claim 12, Kose et al. disclose a method for manufacturing a secondary battery, comprising: manufacturing a positive electrode for a secondary battery by a method noted above; and assembling the secondary battery comprising the positive electrode for a secondary battery, and a negative electrode (paragraphs 0103- 0104; See Claim 10).


Response to Arguments
9.	Applicant’s arguments, see pages 6-7, filed October 16, 2020, with respect to the rejection(s) of Claims 1 and 3-7 under 35 U.S.C. 103 as being unpatentable over Kose et al. (US 2013/0236783 A1), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hiruta et al. (JP 2001-035495 A).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KARIE O'NEILL APICELLA/           Primary Examiner, Art Unit 1725